EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lynn Stewart on 15 September 2021.  While the title change was not discussed, the examiner may make changes to the title on allowance (MPEP § 1302.01). Applicant’s representative approved the amendments to the claims.

The application has been amended as follows: 

The title of the application has been changed to: 
-- METHOD FOR REGULATING TARGETING OF CYCLIN Y (CCNY) PROTEIN TO SYNAPSES--.

In the claims:

Claim 1 has been rewritten as:
--A method for regulating targeting of Cyclin Y (CCNY) protein to a synapse in vitro, comprising contacting the CCNY protein with a palmitoyl acyltransferase resulting in palmitoylation of CCNY, wherein the palmitoylation involves addition of a palmitoyl group to the cysteine residue at position 7 or 8 in the amino acid 

In claims 4 and 5, line 1, “in vitro” has been deleted. 

Claims 6-16 have been cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see pp.5-6 of the Remarks filed 15 June 2021, with respect to the rejections of claims 1, 4 and 5 under 35 U.S.C. 102(a)(1)/35 U.S.C. 103 have been fully considered and are persuasive. The examiner is particularly persuaded by the argument that the alleged co-localization of CCNY with PSD-95 and palmitoyl acyltransferase post-synaptically does not suggest that palmitoylation of CCNY actually occurs and at most, co-localization suggests that palmitoylation may occur at the site of co-localization if the CCNY and palmitoyl acyltransferase are within the same vicinity. The examiner agrees that it he cannot establish that the combination of prior art references necessarily teaches that CCNY is contacted with palmitoyl acyltransferase in sufficient levels such that CCNY is palmitoylated and subsequently targeted to the synapse as claimed. Further, there is no reason one of skill in the art would have been motivated to contact CCNY with palmitoyl acyltransferase as claimed. The rejections have been withdrawn.


Conclusion
Claims 1, 4 and 5 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
15 September 2021